DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/22 has been entered.
Claims 1-8, 10-12, 21, 23-29 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6,27,and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella US Patent Application Publication 2017/0218731 in view of Patel US Patent Application Publication 2018/0209248 and SPEER et al. US Patent Application Publication 20190232346.
Campanella1 describes a control system for controlling extraction of landfill gas via a system including well piping for coupling a plurality of wells to an aggregate output (fig 1).
Campanella also describes the set of single well controllers (“in-situ control mechanism” 606--¶0138) each of the set of controllers configured to control a respective one of a plurality of valves 206 disposed in well piping 208.
Campanella also describes a multi-well controller (602 and/or 605) which obtains measurements (including measured energy content of the gas—fig 13 #1306) from the landfill sensors; determines whether the measurements are different from a target; and in response to the determining that the measurement is different form a target: 
Campanella differs from the claimed invention in that Campanella does not obtain from one or more sensors at the aggregate output a measure of aggregate gas energy, and using that aggregate measurement in the determining steps.

Patel describes a well control system for control of extraction of gas.
Patel further describes  field level and well level controls that perform a process of obtaining a measure of gas (i.e. field-level measurement block 420 in figure 4) collected from at least two wells: thus suggesting obtaining at an aggregate gas output an aggregate measure of first gas.
Patel further teaches (¶0032, 0035, 0036) that using field-level measurements (i.e. aggregate gas measurements) to determine whether to adjust individual well production (i.e. adjust flow rate from a first well) improves overall efficiency for the field when a large number of wells are in place.
It is noted that Patel describes the field-level (i.e. aggregate) measurements may be a sum of individual measurements. Patel lacks explicit disclosure of an aggregate measurement taken by a sensor at the aggregate output.
Speer (figures @ @ 160 and ¶0055 and 62) describes an aggregate gas composition measurement take n by a sensor 160 at an aggregate gas output (i.e. manifold 130) 

 	It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the controller obtain from one or more sensors at the aggregate output a measure of aggregate gas energy and to have used that aggregate measurement in the determining steps—in order to improve overall efficiency for the field.  
With regards to claim 2: the determining a value of control adjustment is implicit in Campanella figures 12-13 (“control flow control mechanism(s)…”) and Patel figure 1 (“short-term well-level flow target”)
With regards to claim 3—Campanella shows power plant (fig 1). It would have been obvious to one of ordinary skill at the time of filing or invention to have obtained the aggregate measurement at the powerplant, since one of ordinary skill in the art would recognize that the powerplant represents an aggregate output.
With regards to claim 4: Campanella lacks PID control.  Patel (¶0019) describes the use of PID controllers to control valves in a gas flow system.  One of ordinary skill in the art would understand that PID controllers are useful when controlling a system to achieve a target, and it would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the PID as claimed.
With regards to claim 5: fig 12 block 1208/1210.

With regards to claim 27: Campanella valves 206.
With regards to claim 28: Campanella figure 12-13.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Patel and Speer as applied to claim 1 above, and further in view of Morrow US Patent Number 8,840,708.
Campanella lacks the processing plant.
Morrow describes a processing plant for treating landfill gas to , inter alia, purify the gas. It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Campanella to have the processing plant as claimed, in order to purify the gas.

Claim  29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Patel and Speer as applied to claim 1 above, and further in view of US Patent Application Publication 2016/0247183 .
Campanella describes analyzing the gas using a sensor “of any suitable 
type  “, but lacks the chromatograph per se. Foody (¶00166) describes chromatograph for analyzing landfill gas. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the chromatograph, since such devices are known to be suitable to analyze landfill gas.
Claim 8, 10-12, 21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella US Patent Application Publication 2017/0218731 in view of Patel US Patent Application Publication 2018/0209248 and Speer US Patent Application Publication 2019/0232346.
Campanella describes a method for controlling extraction of landfill gas via an extraction system comprising well piping (fig 1); a set of controllers (“in-situ control mechanism” 606--¶0138 ) configured to control respective ones of a plurality of valves 206; and multi-well controller ( 602 and/or 605).
Campanella also describes obtaining a measured energy content of landfill gas, determining whether the energy content is within a target range, and in response to the determining: transmitting with the multi well controller a control adjustment (fig 13) and in response to receiving the control adjustment, changing flow rates of landfill gas by changing degrees to which the valves are open ( fig 13 at 1310/1312)
Campanella differs from the claimed invention in that Campanella does not obtain from one or more sensors   at aggregate output a measure of aggregate gas energy, and using that aggregate measurement in the determining steps.

Patel describes a well control system for control of extraction of gas.
 Patel further describes  field level and well level controls that perform a process of obtaining a measure of gas (i.e. field-level measurement block 420 in figure 4) collected form at least two wells: thus suggesting obtaining at an aggregate gas output an aggregate measure of first gas.

It is noted that Patel describes the field-level (i.e. aggregate) measurements may be a sum of individual measurements. Patel lacks explicit disclosure of an aggregate measurement taken by a sensor at the aggregate output.
Speer (figures @ @ 160 and ¶0055 and 62) describes an aggregate gas composition measurement take n by a sensor 160 at an aggregate gas output (i.e. manifold 130) 
One of ordinary skill in the art would recognize that a sensor at the aggregate output (i.e. as described by Speer) would provide a field-level measurement. Moreover, Speer (¶0089) suggests aggregate measurement as being superior to individual measurements due to site heterogeneity.
 	It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the controller obtain from one or more sensors at the aggregate output a measure of aggregate gas energy and to have used that aggregate measurement in the determining steps—in order to improve overall efficiency for the field.  
With regards to claim 10: setting of different values in response to less or greater measurements is implicit in Figures 12-13 of Campanella
Regarding claim 11-12: Patel (fig 4 @440) describes identifying a subset of wells (“one or more…individual well”) and adjusting flow rates. It would have been obvious to 
 
Regarding independent claim 21:
Campanella describes a method of controlling extraction of landfill gas via an extraction system comprising well piping 108 for coupling to an aggregate output 110 ; the method comprising obtaining a measured energy content of landfill gas (fig 13 @1302) determining whether the measured energy is different from  a target (fig 13) and in response to determining controlling a plurality of valves (1310,1312).
The Campanella process differs from the claimed process in that Campanella does not obtain the energy content at the aggregate gas output.
Patel describes a similar process of controlling extraction of gas including obtaining measurements from an aggregate output (“field-level” measurements—see, e.g. fig 4 @ 420) and controlling one or more production wells (460) based on aggregate measurements. Patel describes (¶0035) that using aggregate (i.e. “field-level”) measurements allow for coordination of multiple wells without complexity of dealing with each individual wells variables. One of ordinary skill in the art would understand that this reduced complexity is desirable to increase efficiency.
It is noted that Patel describes the field-level (i.e. aggregate) measurements may be a sum of individual measurements. Patel lacks explicit disclosure of an aggregate measurement taken by a sensor at the aggregate output.

One of ordinary skill in the art would recognize that a sensor at the aggregate output (i.e. as described by Speer) would provide a field-level measurement. Moreover, Speer (¶0089) suggests aggregate measurement as being superior to individual measurements due to site heterogeneity.
 	It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the controller obtain from one or more sensors at the aggregate output a measure of aggregate gas energy and to have used that aggregate measurement in the determining steps—in order to improve overall efficiency for the field.  
Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.
Applicant argues that the proposed combination of Campanella and Patel is improper because it allegedly changes the principle of operation of Campanella. Examiner finds that the proposed modification *improves* the operation of Campanella, but the underlying principle of evaluating energy content and making control adjustments based on the energy content (i.e. as shown in figures 12-13 of Campanella) is largely unchanged.
Applicant’s assertion that Campanella’s control systems of figures 5 and 4 only communicate each with a single well does not apply to figure 5 which shows control 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the two common inventors and overlapping disclosure shared between Campanella and the instant application.